Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 20, 2019.




                                     In The

                    Fourteenth Court of Appeals

        NOS. 14-19-00572-CR, 14-19-00573-CR, and 14-19-00574-CR



                IN RE TODD WARREN ALTSCHUL, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             23rd District Court
                           Brazoria County, Texas
               Trial Court Cause Nos. 23,557, 26672, and 26673

                        MEMORANDUM OPINION

      On July 22, 2019, relator Todd Warren Altschul filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Ben
Hardin, presiding judge of the 23rd District Court of Brazoria County, to rule on
relator’s “Motion for Nunc Pro Tunc Judgment Order to Correct Erroneously
Recorded ‘Degree 2nd’ on Judgments” (“Motion for Nunc Pro Tunc”).
      On August 13, 2019, the State filed a response to the petition and a motion to
dismiss the petition as moot (“Motion to Dismiss”). Attached to the Motion to
Dismiss are: (1) Motions for Judgment Nunc Pro Tunc filed by the State in trial court
cause nos. 23,557, 26672, and 26673 (requesting the same relief as relator requests
in his Motion for Nunc Pro Tunc), and (2) Orders signed by the trial judge granting
these motions and ordering that the judgement shall be changed to reflect the correct
degree of 3rd degree. Because relator has obtained the relief he requested from the
trial court, the State asks our court to dismiss relator’s petition as moot.

      Accordingly, we GRANT the Motion to Dismiss and DISMISS the petition
for writ of mandamus as moot.


                                         PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2